Citation Nr: 9913849	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from March to July 1968.

The claims file contains a report of a rating decision in 
January 1969 wherein entitlement to service connection for a 
right knee disorder was denied.

This appeal to the Board of Veterans' Appeals (the Board) is 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The RO determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for a right knee disorder.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disorder when it issued an unappealed rating 
decision in January 1969.

2.  The evidence received since the final unappealed January 
1969 rating decision bears directly or substantially upon the 
issue at hand, is not essentially duplicative or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim for entitlement to service connection for a 
right knee disorder is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.



CONCLUSIONS OF LAW

1.  Evidence received since the January 1969 rating decision 
wherein the RO denied service connection for a right knee 
disorder is new and material; and the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§  3.104, 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for a 
right knee disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
right knee disorder.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

38 C.F.R. § 3.156(a) states that new and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim in the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the content of all the evidence, both new and old, would 
change the outcome." Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence is "new" when it is not cumulative of evidence 
of record.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).  
"Material" evidence is evidence which is relevant and 
probative of the issue at hand.  Smith v. Derwinski, 1 Vet. 
App. 171 (1992).

The Board is not bound to accept medical opinions which are 
based on history supplied by the veteran where that history 
is unsupported by the medical evidence.  Black v. Brown, 5 
Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, No. 97-1780 (U.S. Vet. App. 
Apr 21, 1999) where the appellant was himself a physician.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under other 
regulations, service connection may also be granted for 
certain disabilities which are present to a compensable 
degree within a given period after service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).



A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).



A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.




The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


Factual Background

At the time of the RO's decision in January 1969, of record 
were the veteran's service records.  On his induction 
examination, dated in March 1968, he checked having a history 
of a trick or locked knee.  The individual taking his history 
said that he had a "multitude of complaints of doubtful 
significance".  

On induction examination, there were no abnormalities noted 
relating to the right knee.  The examiner reported that the 
veteran was said to have synovitis of the knee, once, but no 
significant symptoms now per a physician's letter.  [The 
physician's letter was not then nor is it now in the file].






Clinical records in the file showed that in May 1968, the 
veteran was seen by the orthopedic clinic with complaints 
that in basic training, he had had recurrent effusion in the 
right knee, that he had had locking of the knee, and had 
since developed a patellar click.  Evaluation showed a torn 
right lateral meniscus.  X-ray was negative for fracture or 
other osseous abnormality.  He said he had had bilateral knee 
problems, but the right knee was worse than the left knee.

The veteran was scheduled for a Medical Evaluation Board 
(MEB) review.  He said at that time that he had injured both 
knees in 1964 for which treatment had been removal of fluid.  
It was specifically noted that at the time of induction, 
there had been found to be no knee abnormalities, and he was 
assigned to duty without restrictions.  After training, the 
veteran was sent to Fort Lewis and was seen at sick call with 
complaints of right knee effusion.  

The orthopedic clinical consultant recommended that the 
veteran be separated from service due to a right torn 
meniscus which was felt to have existed prior to enlistment.  
No additional clinical findings associated with the MEB are 
in the file, although the MEB reportedly concurred with the 
consultant's recommendation that the veteran be separated 
from service for a condition that had existed prior to 
service and had not been aggravated therein.  No further 
explanation of the findings are of record.

The veteran's separation examination showed ligamentous 
laxity of the medial and lateral ligaments of the right knee.  

On the RO's rating action in January 1969, the only evidence 
of record was that recited above.  




Since the 1969 RO decision, the veteran submitted service 
documentation in 1989 relating to his having performed well 
on various skill tests during training.  He also submitted a 
lengthy personal commentary as to what had occurred while he 
was in service and the circumstances in his life which had 
prevailed to make him not argue with the determinations at 
the time.  Documentation was also submitted in the way of 
papers relating to his fitness (other than physical) for 
special forces, etc.

The veteran reported in 1989 that he had had treatment for 
the right knee problems at the Madigan and also at the VA 
facility in Phoenix.  He made similar comments in 1995, and 
signed releases for the Madigan records.  No Phoenix or 
Madigan records were found.

The veteran thereafter submitted private clinical records 
from the 1990's showing recurrent problems with his right 
knee.  He has also stated that he has been offered right knee 
surgery and/or replacement at VA facilities wherein he has 
been seen, but for whom records are not in the file.

On VA hospitalization in June 1995 for unrelated problems the 
veteran gave a history of having injured his right knee in 
1968.

On VA examination in January 1996, the examiner noted that 
the veteran had had problems with the right knee prior to 
service while in high school, but this had abated at the time 
of entrance.  The veteran stated that he had done all right 
for a period of 8 weeks in basic training, but that before he 
could finish basic and apply for special forces, he developed 
swelling in the right knee.  The veteran reported that he had 
been told that he had internal derangement in the knee and 
could not be a "jumper" in special forces after all.  The 
veteran further reported that he had had recurrent problems 
with the right knee ever since and had had surgery in 1986 
and 1987. 

The examiner found evidence of severe degenerative arthritis 
of the right knee with limited motion, increase in valgus 
deformity, genu valgus, crepitation on motion, and tenderness 
around the lateral margin of the joint and around the lateral 
"bilateral" (collateral?) ligament and "grading" (grating?) 
on motion.

The veteran testified at length at a hearing held before a  
Hearing Officer at the RO in May 1997 as to pre-service, 
inservice and post service right knee problems.

The veteran also submitted a statement from Oscar J. Hubbard, 
received in March 1997, to the effect that

I was inducted into the Armed Forces 
(Army) in March of 1968, with (the 
veteran) and was in the very same squad 
as he (A-5-1).  I witnessed the injury to 
his knee, and the aggravation caused by 
the rigors of basic training which forced 
his being discharged from the Army in 
1968.

Several clinical records and statements are in the file from 
B. M. Marson, M.D., who assessed the veteran's right knee 
problems in the 1990's.  The physician said that he had 
listened to the history given during the treatment period, 
noted that the veteran had reported having had a right knee 
injury in service, and that because of that injury, he 
eventually had to have an open lateral meniscectomy since 
which he had had significant degenerative joint disease which 
was felt to be a typical meniscectomy result.  The physician 
felt that there was certainly a causal relationship between 
the injury, the meniscectomy and the progression made due to 
arthritis.

Analysis

The veteran seeks to reopen his claim for service connection 
for a right knee disorder which the RO denied in 1969.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

A review of the RO's findings in the 1969 decision discloses, 
in essence, that the decision was based alone on service 
records as cited above.  

At that time, the RO held that there was a factual basis for 
finding that any preexisting right knee disorder had not been 
aggravated by service. 

A review of those findings shows that the veteran indeed 
reportedly had had right knee problems several years prior to 
service, and had had fluid removed at that time.  However, 
clinical evaluations (and a written purported assessment by a 
physician which is not in the file) were to the effect that 
the knee was quiescent at entrance, and so that is what the 
induction examination reflects.  

However, after basic training, the veteran clearly developed 
effusion, and eventually was noted to have a torn meniscus, 
reportedly in existence prior to service.  Of some interest 
is that the clinical findings at the time of separation 
includes a medical finding of ligamentous laxity of two 
planes.  

The RO's denial in 1969 was reasonably predicated on the 
evidence which consisted of service records, including the 
decisions iterated by the orthopedic evaluator in service and 
the MEB which confirmed it.  

Given the apparently unrelenting right knee problems which 
have continued since service, these separation findings must 
be compared to the induction findings, and certainly be re-
assessed in the light of what now constitutes aggravation.

More particularly, at the time of the 1969 decision, there 
was no post-service evaluation to determine whether this was 
a permanent or temporary situation. 

And finally, the additional evidence submitted since the RO's 
1969 decision that denied service connection for a right knee 
disorder includes VA and private medical records, hearing 
testimony, and a statement from a service comrade confirming 
that the veteran indeed injured his right knee in service and 
thereafter "aggravated" the knee problems.  Certainly this 
affiant (as is the veteran himself) is competent to inform as 
to the injury.  And to the extent that the term "aggravated" 
herein may reflect an increase in the veteran's symptoms in 
service after such injury, a simple declarative observation 
which is also clearly permissible albeit neither he nor the 
veteran had medical expertise on which to base such 
observations.  This need not, in this context, mean 
aggravation so as to constitute adjudicative determination as 
such.

Equally important to the reopening of the veteran's claim is 
that there is also evidence from a physician who listened to 
his history and evaluated him on a clinical basis in 
association with ongoing care, who has definitely opined that 
there was a relationship between the right knee problems in 
service due to trauma and subsequent difficulties with the 
right knee.  

This evidence is entirely new, and almost exclusively 
material in that it sheds an all new light on the nature of 
the claim and the evidence of record in association 
therewith.  Colvin and other cases hold that VA is not 
permitted to select one medical opinion over another merely 
because of its preferences.  





In this case, the one previously chosen was a conclusion by 
one orthopedic consultant prior to a MED in 1968, and 
endorsed by that MED, and in neither case shown to be 
annotated in support of its own conclusions. 

In short, the evidence submitted by the veteran since 1969 
must be addressed in the totality of both the evidence of 
record at the time of the 1969 decision, as well as in the 
reflection of all current regulations as well as judicial 
mandates, which have been cited herein.  In fact, it is 
readily apparent that this post-1969 evidence is singularly 
significant, and must be considered in order to fairly decide 
the merits of the claim.  

This said, the Board would note that now that the claim has 
been reopened by new and material evidence, it must be 
reviewed in concert with the numerous and detailed 
delineations by the Court as to what constitutes aggravation, 
and as pertinent in this case, what is and is not permanent 
aggravation.  

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  In Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999), the 
Court essentially held that the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  

As new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a right knee 
disorder, the Board will address the second element of 
whether the veteran's claim is well grounded in the next 
section of this decision.




II.  Whether the claim for entitlement to 
service connection for a right knee 
disorder is well grounded.

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a well 
grounded claim.  A well grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
An allegation of a disorder that is service-connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical, or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well grounded claim.  Grottveit, 5 Vet. App. at 
93.



The basic regulatory provision concerning service connection 
states that service connection connotes many factors but 
basically means that the facts shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303(a).

Arthritis shall be granted service connection, although not 
otherwise established as incurred in service, if manifested 
to a compensable degree within one year following service in 
a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 
& Supp. 1998);  38 C.F.R. §§ 3.307, 3.309 (1998).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a preponderance of the 
evidence).

Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury, 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza supra.

In the instant case, the Board finds that the veteran's claim 
for service connection for a right knee disorder is well 
grounded.  Initially, the Board notes that the first 
criterion of a current disability has been met.  VA and 
private medical documentation shows the veteran has a 
variously diagnosed disorder of the right knee.  The second 
element for a well grounded claim has also been met.  The 
veteran and his service comrade have alleged inservice injury 
to the right knee.  The veteran's private physician has in 
effect expressed a competent medical opinion that the 
veteran's arthritis is a consequence of surgery necessitated 
by inservice injury to the right knee.  In other words, a 
nexus between current right knee disablement and service has 
been established by competent medical evidence of record.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim for entitlement to service connection for a 
right knee disorder, the appeal to that extent is allowed.

The veteran has submitted a well grounded claim of 
entitlement to service connection for a right knee disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board feels it appropriate to determine whether 
additional evidence may be available, and in any event, to 
obtain a specific opinion by VA specialist(s) as to the 
nature of any possible inservice change in the basic 
underlying disorder involving the veteran's right knee, and 
specifically, whether this reflected a permanent alteration 
for the worse rather than the better; and/or additional 
problems over and above the preexisting problems.

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. 3.103(a) (1998), and in 
deference to the Court's mandate, the Board will not decide 
the appellate issue pending a remand of the case to the RO 
for further action as follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him before and since 
service for any right knee 
symptomatology.  It would be helpful if 
the veteran were able to provide further 
information as to the private physician 
who wrote a letter for the service 
department at the time of his entrance in 
1968 relating to his right knee, and that 
the RO make a special effort to obtain 
that document or comparable clinical 
information as available.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records.  The search for all 
records must be annotated in detail 
regardless of the result.

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining whether any pre-service 
right knee disorder was aggravated by 
service.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.  

The examiner must be requested to express 
an opinion as to the (a) nature of 
preexisting right knee disability and the 
state thereof at the time of entrance; 
(b) the changes in service as manifested 
by service records including separation 
examination and as may or may not be due 
to trauma; (c) whether any change in the 
right knee condition at separation and/or 
thereafter was or was not in the nature 
of routine progression of such a disorder 
or reflective of additional or increased 
disability, and in any event, (d) did the 
veteran acquire additional right knee 
disability in or as a result of service.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. Brown, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a right knee 
disorder in association with all 
pertinent regulations and judicial 
guidelines as they pertain to incurrence 
and/or aggravation. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

